Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Anthony Elisha Kelly, Appellant                       Appeal from the 217th District Court of
                                                      Angelina County, Texas (Tr. Ct. No. 2019-
No. 06-20-00013-CR        v.                          0314). Memorandum Opinion delivered by
                                                      Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Anthony Elisha Kelly, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 18, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk